Citation Nr: 0622127	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  05-14 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of penile 
wart removal to include loss of use (claimed as erectile 
dysfunction).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from September 1942 to 
October 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1990 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A document which the Board has construed as a timely 
notice of disagreement was received in July 1990, a statement 
of the case was issued in April 2005, and a substantive 
appeal was received in May 2005.  The veteran testified at 
personal hearings at the RO in January 1989, December 1989 
and August 2004.  He testified at a Board hearing at the RO 
in May 2005.  


FINDING OF FACT

Residuals of removal of penile warts were not manifested 
during the veteran's active duty or for many years thereafter 
nor are residuals of removal of penile warts otherwise 
related to such disability.  


CONCLUSION OF LAW

Residuals of penile wart removal were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in a September 
2003 VCAA letter has informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the September 2003 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  The Board believes 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came prior to notification of 
the veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
Subsequent to the rating decision on appeal, the RO did 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claim and the 
appellant has had the chance to submit evidence in response 
to the VCAA letters.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim has been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims in the September 2003 letter, and was 
provided notice of the types of evidence necessary to 
establish any disability rating and the effective dates in a 
March 2006 letter.  The appellant's status as a veteran has 
never been at issue.  To the extent that there is any 
deficiency in the notice addressed in Dingess, questions as 
to a rating and effective date are rendered moot in light of 
the following decision which finds that the preponderance of 
the evidence is against service connection for the disorder 
on appeal.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA and 
private treatment records have been obtained.  The veteran 
has been afforded an appropriate VA examination.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to any of the issue 
on appeal.  The veteran has indicated that his service 
medical records from 1942 may be missing but the Board finds 
these records have been associated with the claims file.  
Attempts to obtain records from 1943 were unsuccessful.  
Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.


Criteria

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

The service medical records were silent as to complaints of, 
diagnosis of or treatment for residuals of penile warts to 
include erectile dysfunction.  No pertinent abnormalities 
were noted on the report of the veteran's entrance 
examination which was conducted in September 1942.  It was 
determined that the veteran's genito-urinary system was 
normal at that time.  Physical examination conducted in 
November 1945 again determined that the genito-urinary system 
was normal.  A January 1947 service medical record indicates 
that the veteran's genitalia was normal at that time.  No 
pertinent abnormalities were noted at the time of the 
veteran's separation examination which was conducted in 
September 1947.  Physical examination of the genito-urinary 
system was determined to be normal at that time.  

In November 1968, the veteran reported that he had had warts 
burned off the head of his penis in Corpus Christi in 1942.  

A private physician reported in May 1971 that the veteran 
sought treatment in December 1970 for decreased libido.  The 
diagnosis was prostatitis.  

In June 1971, the veteran reported that he underwent removal 
of spurs on his penis while on active duty in 1943.  

In August 1971, the National Personnel Records Center 
reported that it was unable to find any additional records 
for the veteran from the Naval Base in Corpus Christi or the 
Naval base in San Pedro in 1943.  

An October 1972 report of VA examination indicates that 
physical examination of the veteran's genitalia was 
determined to be normal.  The veteran reported that he had 
warts removed from his penis in 1942 at Corpus Christi.  

A VA clinical record dated in October 1979 indicates that the 
veteran was complaining of impotence since he was in the 
army.  Physical examination revealed a mild varicocele on the 
right.  The examiner wrote that the veteran did not appear to 
have organic impotence.  A separate clinical record dated the 
same month reveals that the veteran reported an inability to 
have sex at the time of a psychiatric consultation.  He dated 
the beginning of the problem to age 25, when episodic 
impotence confirmed his fears.  It was noted that the veteran 
had penile surgery at the age of 16 when he had four long 
spindly growths removed from the head of his penis.  A 
physician reportedly informed the veteran that he would 
eventually lose the ability to have an erection as a result 
of the removal of the growths.  

A lay statement was received in April 1987 wherein the author 
reported that he remembered that the veteran underwent 
surgery for removal of some growths on his penis at the main 
naval base in Corpus Christi, Texas.  The author thought that 
the surgery occurred in 1943 or 1944 but he reported that his 
memory had failed him. 

The veteran testified at a local RO hearing in January 1989 
that he had growths which were burned off his penis in Corpus 
Christi, while he was on active duty.  He could not remember 
the date.  

The veteran testified at a local RO hearing in December 1989 
that he had had growths on his penis from birth but they were 
removed while he was stationed on board a ship while serving 
in the Navy.  He alleged that he was threatened with 
punishment if he did not have the growths removed.  He began 
having problems approximately four years after the surgery.  

In June 1998, the veteran indicated on an application for 
compensation that he had warts removed from his penis.  
Treatment was from 1942 to 1943 at Corpus Christi Naval base.  

On VA examination in August 1998, the veteran reported that 
he had four warts on his penis burned off in 1942 in Corpus 
Christi, Texas.  He reported that, when he was a young man, 
he had lost erections due to pain.  He was able to father 
four children.  At the time of the examination, he reported 
that he experienced occasional pain during an erection.  
Physical examination of the penis area revealed scars which 
were the result of the burning of warts.  The scars were 
sensitive to touch with pain and loss of sensation in the tip 
of the penis.  The pertinent diagnosis was residual of wart 
removal, scar, said to be symptomatic on the penile shaft 
area.  

The veteran testified at a local RO hearing in August 2004 
that penile warts were first noted when he was 15 years old 
while he was on active duty.  The warts were burned off.  He 
reported that he had occasional problems while having sex.  

In a September 2004 statement, the veteran indicated that he 
had the warts removed from his penis at sick bay and not in a 
hospital.  He reported that he was not given a choice in 
whether to have the growths removed or not - he was 
threatened by the Navy.  

The veteran testified before the undersigned in May 2005 that 
he noticed warts on his penis when in the "CC camp" almost 
six months before the war broke out in 1942.  He also 
indicated that he was born with them.  He was ordered to 
undergo a procedure to have the warts removed by a Navy 
doctor.  They were burned off in a sick bay by a corpsman.  
The veteran testified that he did not have any children.  The 
procedure was performed in 1942.  He complained of 
intermittent problems with erections.  

Analysis

The Board finds that service connection is not warranted for 
residuals of removal of warts from the penis.  There is no 
objective evidence in the service medical records 
demonstrating that the veteran underwent a procedure for 
removal of warts from his penis during active duty.  There is 
also no objective evidence in the service medical records 
indicating that the veteran had warts on his penis despite 
the fact that he has testified that the disability existed 
prior to his active duty service.  As noted above, physical 
examinations at the time of the entrance examination in 
September 1942, in November, 1945, in January 1947 and again 
at the time of the exit examination which was conducted in 
September 1947, all determined that the veteran's penis was 
normal.  The veteran was treated for venereal disease while 
on active duty in November 1942 but there was no report in 
the service medical records which pertained to this treatment 
of any other problems with the veteran's penis or any 
residuals of removal of warts.  It does not appear to the 
Board that the service medical records are incomplete.  The 
Board finds that, while there might be a small probability 
that a procedure on the veteran's penis might not be reported 
for whatever reason or that the record was never associated 
with the veteran's service medical records, the Board notes 
that subsequent examinations of the veteran's penis which 
occurred after the date the veteran has reported as 
undergoing the procedure, failed to detect any abnormality at 
all.  

The veteran was hospitalized in April 1968 as a result of 
complaints of groin pain and left intermittent scrotal 
swelling.  It was specifically noted that other than groin 
pain and scrotal swelling, the veteran had no other 
complaints.  He did not have any urinary tract symptoms.  It 
is not apparent to the Board why the veteran would not inform 
his physician at this time of problems with erectile 
dysfunction or residuals of removal of warts from the penis 
nor why, if informed as such, the physician would fail to 
record the complaint.  

The first evidence of record of reports of problems with 
penile wart removal during active duty is included in a 
statement from the veteran dated in November 1968, which is 
20 years after his discharge.  

The Board notes that the veteran sought treatment in December 
1970 for decreased libido but a disability of the penis was 
not mentioned.  The veteran has testified that he was 
informed by health care professionals in the Navy who treated 
him for the penile warts that he would have subsequent 
problems with his penis due to the procedure.  It seems 
apparent to the Board that, if the veteran thought he had 
problems with removal of warts from his penis during active 
duty and subsequent intermittent erectile problems due to the 
procedure as he testified to, the veteran would have informed 
the physician of this fact and it would have been recorded.  
While a complaint of decreased libido is not exactly on point 
with erectile dysfunction, a complaint of decreased libido 
could encompass erectile dysfunction and a health care 
professional would inquire as to whether the veteran had this 
problem or had had it in the past in treating the decreased 
libido.  

The October 1979 VA clinical record which references the 
veteran's allegation that he was impotent as a result of 
surgical procedures also failed to include any annotation 
that a disability of the penis was found at that time.  The 
annotation in this record which indicates that the veteran 
had erectile dysfunction since he was in the Army is not 
supported by the objective evidence of record but rather is 
based on a medical history supplied by the veteran.  The 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The 
Court has also found that a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  This record does not provide 
competent evidence of a link between a currently existing 
disability of the penis and the veteran's active duty 
service.  Furthermore, the assessment from this record that 
the veteran did not appear to have organic impotence weighs 
against a finding that the veteran current experiences any 
residual erectile dysfunction as a result of a surgical 
procedure.  

The Board finds that the VA psychiatric record dated in 
October 1979 also weighs against the veteran's claim.  The 
annotation that the veteran had four growths removed from his 
penis when he was 16 indicates onset of the disability in 
1940 which is prior to his active duty service.  Furthermore, 
while this clinical record dealt with the veteran's reported 
impotence due to a surgical procedure, the veteran's active 
duty service was not mentioned at all.  The record also 
references the fact that the veteran consulted a surgeon and 
a physician in connection with the procedure.  The veteran 
testified before the undersigned in May 2005 that the in-
service procedure was performed by a corpsman and that the 
corpsman informed the veteran that he would have subsequent 
problems from the procedure.  It is not apparent to the Board 
while the veteran would refer to a surgeon and a physician 
if, in fact, a corpsman was the person who allegedly 
performed the procedure and informed him of the consequences 
nor why he would fail to inform a VA physician that his 
problems were due to an in-service surgical procedure.  

There is also problems with the veteran's self reported 
medical history.  While the veteran has reported at different 
times that the warts in question were removed in 1942 at 
Corpus Christi, he has reported at other times that the 
procedure was performed in 1943 and that he had penile 
surgery when he was 16 which would place the time of the 
surgery in 1940 prior to the veteran's active duty service.  
The 1940 date of onset is based on a reported birth date in 
his military records of January 1924.  At the time of an 
October 1972 VA examination, the veteran reported that he had 
fathered four children, ages 7, 14, 17 and 18.  At the time 
of the August 1998 VA examination, the veteran reported that 
he had had four children.  However, the veteran testified 
before the undersigned in May 2005, that he did not know if 
he was sterile or not but he didn't have a child in the 
world.  The Board places significantly reduced probative 
value on the veteran's self-reported medical history as a 
result of these discrepancies.  

The lay statement which was received in April 1987 is not 
sufficient to document the presence of a procedure to remove 
warts from the veteran's penis during active duty.  The 
author of this note expressly reported that he had problems 
with his memory.  Reduced probative value is accorded this 
evidence as a result of the affiants own admission.  

The Board also notes that the Court has held that 
contemporaneous evidence has greater probative value than 
history as reported by the veteran.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994).  In this case, the contemporaneous 
evidence in the form of the service medical records is silent 
as to complaints of, diagnosis of or treatment for any 
problems with residuals of penile wart removal or with 
erectile dysfunction.  

Based on the above, the Board finds that the preponderance of 
the evidence is against a finding that the veteran currently 
experiences residuals of removal of warts from his penis 
which was incurred in or aggravated by active duty.  As such, 
service connection is not warranted.  It follows that there 
is not a state of equipoise of the positive evidence with the 
negative evidence to permit favorable determinations pursuant 
to 38 U.S.C.A. § 5107(b).

ORDER

Service connection for residuals of penile wart removal to 
include loss of use is is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


